 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   GUILLERMO TRUJILLO CRUZ,                           Case No. 2:18-cv-00612-GMN-NJK
 5                                         Plaintiff,             TRANSFER ORDER
            v.
 6
     B. SMITH, et al.,
 7
                                      Defendants.
 8

 9          Plaintiff, a pro se prisoner who is in the custody of the California Department of

10   Corrections and Rehabilitation (“CDCR”), has submitted an application to proceed in

11   forma pauperis, a civil rights complaint pursuant to 42 U.S.C. § 1983, and a motion for

12   access to library. (ECF Nos. 1-1, 4, 8). Plaintiff sues two correctional officers for events

13   that took place while Plaintiff was incarcerated at High Desert State Prison. (ECF No. 1-

14   1 at 1-2). Upon further review of the complaint, exhibits, and Plaintiff’s CDCR inmate

15   locator profile, this Court now realizes that Plaintiff is suing about events that took place

16   at the CDCR’s High Desert State Prison in Susanville, California, and not the Nevada

17   Department of Corrections’ High Desert State Prison in Indian Springs, Nevada.

18          Pursuant to 28 U.S.C. § 1391(b), a plaintiff may bring an action in:
19          (1) a judicial district in which any defendant resides, if all defendants are
            residents of the State in which the district is located; (2) a judicial district in
20          which a substantial part of the events or omissions giving rise to the claim
            occurred, or a substantial part of property that is the subject of the action is
21          situated; or (3) if there is no district in which an action may otherwise be
            brought as provided in this section, any judicial district in which any
22          defendant is subject to the court’s personal jurisdiction with respect to such
            action.
23

24   28 U.S.C. § 1391(b)(1)-(3). Pursuant to 28 U.S.C. § 1406, if a case has been filed in the
25   wrong district or division, the district court in which the case has been incorrectly filed may
26   “transfer such case to any district or division in which it could have been brought.” 28
27   U.S.C. § 1406(a).
28
 1          The Court finds that the District of Nevada is not the appropriate venue for this

 2   action because the events occurred in Susanville, California and the defendants reside in

 3   California. Susanville, California is in Lassen County and part of the United States District

 4   Court for the Eastern District of California. The Court directs the Clerk of the Court to

 5   transfer this action to the United States District Court for the Eastern District of California.

 6   This Court offers no opinion on the merits of this action or on the application to proceed

 7   in forma pauperis.

 8          For the foregoing reasons, it is ordered that the Clerk of the Court will transfer this

 9   case to the United States District Court for the Eastern District of California.

10          It is further ordered that the Clerk of the Court close the case in this Court.
                                       June
11
                             5
            DATED THIS ___ day of May 2019.
12

13

14                                                      Gloria M. Navarro, Chief Judge
                                                        United States District Court
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
